Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
                                                  Response to arguments
Applicant’s arguments with respect to all pending claim(s) have been considered but are moot because of the new ground of rejection. Claims 21 and 29 were cancelled.  Claim 34 was added. This action is made non-final. 
                                                            Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17- 20; 22; 25-28; 30; 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilar (US.Pub.No.20140359667) et al in view of Mareachen (US.Pub.No.20130054825) and Barkley (US.Pub.No.20180332320).

Regarding claim 17, Kilar et al disclose  a method of controlling playout of advertisement content during video-on-demand video streaming on an end-user terminal, the method comprising: receiving advertisement content from an advertisement server(see fig.1 with advertisement sever 142 for providing commercial to the users; media program system 100 may also comprise one or more advertisement providers 140, which supply advertisements that are replayed in connection with the media programs provided by the media program provider 110 or media program sources 120. In the illustrated embodiment, the advertisement provider 140 includes an advertisement server 142 communicatively coupled to an associated and communicatively coupled advertisement provider database 144,0063;0097;0139; a method and apparatus for presenting an advertisement for playback in conjunction with a media program is disclosed herein,0024 advertisements can be indexed and streamed or downloaded to the user device 102, and such advertisements can be played back to the user 132 at times indicated by corresponding indices in the media program,0065);

receiving video-on-demand (VoD) content from a content delivery network, wherein the VoD content has a video session duration(see fig.1 with media program provider 110 for providing 

 obtaining network quality metrics between the end-user terminal and the content delivery network (includes receiver reports having reception statistics from participants. RTCP is used to gather statistics on the quality of the transmission of the media program during the session and transmit this information to session source (e.g. the media server 114) to enable adaptive media encoding,0079; streaming media servers may also account for the transmission bandwidth and capabilities of the media player,0015;0094;0125);

playing out the received VoD content and the received advertisement content(advertisements can be presented via a named list, icons, or thumbnails that can be presented on the display 222 and selected by the user 132 using pointing device 216 or keyboard 215,0250;0277; unlike progressive downloading, streaming media can be delivered on-demand or live,0014;0062).



However, Mareachen et al disclose predicting whether a stalling event will occur during playout of VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window; wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction (the device may determine whether media starvation will occur and may also predict when starvation will occur. The rate determination and media presentation control functionality are readily implemented using a digital processor, 0018; the presentation of media obtained from the data is temporarily paused before starvation occurs. Supplemental content is presented on the user interface of the multimedia device during the interval during which the media is temporarily paused, 0019; 0026; at 320, the multimedia device temporarily pauses the presentation of media on the user interface of the multimedia device if a rate at which the stream of data is received is inadequate to support uninterrupted presentation of the media on the user interface. The interruption to the media presentation may be immediate or imminent. 

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar by using rate determination to predict starvation or stalling or pause event for the purpose of presenting secondary contents or advertisements during that period accordingly.

And Barkley et al disclose dividing the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window(see fig.2 and fig.3 where the video session is divided in a plurality of equal prediction time window associated with commercial content; content asset may be divided into a plurality of content fragments, such as content fragments 202, 206, and 210 shown in FIG. 2. Each of the content fragments 202, 206, 210 may have an equal playback duration, 0029-0030; 0033).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Barkley to modify Kilar and Mareachen  by dividing video session in equal length for the purpose of inserting or embedding  secondary contents or advertisements at specific location accordingly.



However, Mareachen et al disclose further comprising bringing forward playout of the received advertisement content having a pre-set playout time that is later than a predicted stalling event within the current prediction time window so that the received advertisement content is played out during the predicted stalling event(with Mareachen, advertisement can be displayed at a later time based on delay associated with starvation; temporarily pausing the presentation of media includes delaying the initial presentation of media based on a determination that an initial data rate is insufficient to support sustained media presentation of the user interface,0019;0025). 

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar and Barkley by modifying presentation time  of commercials for the purpose of presenting secondary contents or advertisements according to the capability of the network.

Regarding claim 19, Kilar and Barkley et al did not explicitly disclose further comprising delaying playout of the received advertisement content having a pre-set playout time that is earlier than 

However, Mareachen et al disclose further comprising delaying playout of the received advertisement content having a pre-set playout time that is earlier than a predicted stalling event within the current prediction time window so that the received advertisement content is played out during the predicted stalling event(presentation of media includes delaying the initial presentation of media based on a determination that an initial data rate is insufficient to support sustained media presentation of the user interface,0019; the multimedia device temporarily pauses the presentation of media on the user interface of the multimedia device if a rate at which the stream of data is received is inadequate to support uninterrupted presentation of the media on the user interface,0018;0024).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar and Barkley by modifying presentation time  of commercials for the purpose of presenting secondary contents or advertisements according to the capability of the network.

Regarding claim 20, Kilar and Barkley et al did not explicitly disclose further comprising: detecting a stalling event during playout of received VoD content; and bringing forward playout of the received advertisement content having a pre-set playout time that is later than the 

However, Mareachen et al disclose further comprising: detecting a stalling event during playout of received VoD content; and bringing forward playout of the received advertisement content having a pre-set playout time that is later than the detected stalling event so that the received advertisement content is played out during the detected stalling event(multi-media device comprising a controller configured to determining that media presented on a multimedia interface will be subject to starvation based on a rate at which a stream of data is received and a rate at which the media is presented on a multimedia interface of the device. The controller also configured to interrupt the presentation of media on the multimedia interface and to present supplemental content on the multimedia interface starvation occurs, to buffer data from the stream of data while presenting the supplemental content, abstract; 0018; If the rate at which data is streamed to the device is lower than the rate at which media is played back or presented on the user interface, the multimedia device inserts a targeted advertisement in presentation on the user interface before media starvation,0026).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar and Barkley by modifying presentation time  of commercials for the purpose of presenting secondary contents or advertisements according to the capability of the network.



However, Mareachen et al disclose wherein the received advertisement content has a pre-set playout time in the current prediction time window or in a next prediction time window that is later than a predicted stalling event in the current prediction time window; the method further comprising bringing forward the pre-set playout time so that the received advertisement content is played out during the predicted stalling event within the current prediction time window(with Mareachen, advertisement can be displayed at a later time based on delay associated with starvation; temporarily pausing the presentation of media includes delaying the initial presentation of media based on a determination that an initial data rate is insufficient to support sustained media presentation of the user interface,0019;0025; the multimedia device temporarily pauses the presentation of media on the user interface of the multimedia device if a rate at which the stream of data is received is inadequate to support uninterrupted presentation of the media on the user interface,0018;0024).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar and  Barkley by modifying 

Regarding claim 25, Kilar et al disclose an end-user terminal comprising: processing circuitry (see fig.2, element 204A; computer 202 comprises a general purpose hardware processor 204A and/or a special purpose hardware processor 204B (hereinafter alternatively collectively referred to as processor 204) and a memory 206, 0066);

and memory containing instructions executable by the processing circuitry whereby the end-user terminal is operative to (see fig.2, element 204A; computer 202 comprises a general purpose hardware processor 204A and/or a special purpose hardware processor 204B (hereinafter alternatively collectively referred to as processor 204) and a memory 206, 0066);

 receive advertisement content from an advertisement server(see fig.1 with advertisement sever 142 for providing commercial to the users; media program system 100 may also comprise one or more advertisement providers 140, which supply advertisements that are replayed in connection with the media programs provided by the media program provider 110 or media program sources 120. In the illustrated embodiment, the advertisement provider 140 includes an advertisement server 142 communicatively coupled to an associated and communicatively coupled advertisement provider database 144,0063;0097;0139; a method and apparatus for presenting an advertisement for playback in conjunction with a media program is disclosed herein,0024 advertisements can be indexed and streamed or downloaded to the user device 

receive video-on-demand (VoD) content from a content delivery network, wherein the VoD content has a video session duration(see fig.1 with media program provider 110 for providing video on-demand to users(the media program provider 110 is a video-on-demand and/or streaming media program provider,0057; Unlike progressive downloading, streaming media can be delivered on-demand or live. Wherein progressive download requires downloading the entire file or downloading enough of the entire file to start playback at the beginning, streaming enables immediate playback at any point within the file,0014; remote users 132 can communicate with the media program provider 110 using the communication network 104, to obtain media programs (including video-on-demand and/or streaming video services) and to search the provider media program database 114 to find media programs of interest,0062; the length of the media program,0259);

 divide the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window;

 obtain network quality metrics between the end-user terminal and the content delivery network (includes receiver reports having reception statistics from participants. RTCP is used to gather statistics on the quality of the transmission of the media program during the session and 

and play out the received VoD content and the received advertisement content(advertisements can be presented via a named list, icons, or thumbnails that can be presented on the display 222 and selected by the user 132 using pointing device 216 or keyboard 215,0250;0277; unlike progressive downloading, streaming media can be delivered on-demand or live,0014;0062).

  But did not explicitly disclose divide the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window; predict whether a stalling event will occur during playout of the VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window;  wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction.

However, Mareachen et al disclose predict whether a stalling event will occur during playout of the VoD content within a current prediction time window based on the network quality metrics obtained during a preceding prediction time window; wherein playout of the received advertisement content within the current prediction time window is dependent on a result of the prediction (the device may determine whether media starvation will occur and may also 

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Mareachen to modify Kilar by predicting starvation or stalling or pause event for the purpose of presenting secondary contents or advertisements during that period accordingly.

And Barkley et al disclose divide the video session duration into a plurality of equal length prediction time windows such that there is at most one pre-set playout time for the received advertisement content within each prediction time window (see fig.2 and fig.3 where the video session is divided in a plurality of equal prediction time window associated with commercial content; content asset may be divided into a plurality of content fragments, such as content fragments 202, 206, and 210 shown in FIG. 2. Each of the content fragments 202, 206, 210 may have an equal playback duration, 0029-0030; 0033; 0049-0050).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Barkley to modify Kilar and Mareachen  by dividing video 

Regarding claim 26, it is rejected using the same ground of rejection of claim 18.
Regarding claim 27, it is rejected using the same ground of rejection of claim 19.
Regarding claim 28, it is rejected using the same ground of rejection of claim 20.
Regarding claim 30, it is rejected using the same ground of rejection of claim 22.
Regarding claim 33, it is rejected using the same ground of rejection of claim 25.

Regarding claim 34, Kilar and Mareachen did not explicitly disclose wherein the plurality of equal length prediction time windows comprises the current prediction time window and the preceding prediction time window. 

However, Barkley et al disclose wherein the plurality of equal length prediction time windows comprises the current prediction time window and the preceding prediction time window (see fig.2 and fig.3 for providing multiple time windows in sequences; 0032-0033; 0025; 0050-0051).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Barkley to modify Kilar and Mareachen by dividing video session in equal length for the purpose of inserting or embedding  secondary contents or advertisements at specific location accordingly.

s 24; 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kilar (US.Pub.No.20140359667) et al in view of Mareachen (US.Pub.No.20130054825)  and Barkley (US.Pub.No.20180332320) and (US.Pub.No.20110083141).

Regarding claim 24,  Kilar and Mareachen and Barkley et al did not explicitly disclose further comprising, if a predicted stalling event or a detected stalling event has a duration of less than or equal to 3 seconds, ignoring the stalling event and playing out the received advertisement content at a pre- set playout time for the received advertisement content.

However, Perakslis et al disclose further comprising, if a predicted stalling event or a detected stalling event has a duration of less than or equal to 3 seconds, ignoring the stalling event and playing out the received advertisement content at a pre- set playout time for the received advertisement content (Black frame period error detector 608 may identify excessive black frames. A black frame period describes a period of contiguous black frames. Periods longer than a prescribed time duration (e.g., 2 seconds) and less than a threshold (e.g., 3 seconds) may be considered unlikely to be a legitimate portion of an advertisement and detector 608 may generate ad alerts, 0078; 0037).

It would have obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Perakslis to modify Kilar and Mareachen and Barkley by monitoring duration or length of black or frozen frames associated with delay  for the purpose of inserting and displaying commercial accordingly.

Regarding claim 32, it is rejected using the same ground of rejection of claim 24.
                                                                       Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425